DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/20 has been entered.
 Response to Arguments
	The examiner has removed the double patenting rejection to claims 1-20 based on the amendments to claims 1, 19 and 20.
Allowable Subject Matter
Claims 1-20 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (claims 19 and 20 are similar in scope) the prior art doesn’t teach: generating, based on a plurality of images captured from different directions by a plurality of image capturing apparatuses, a virtual view video according to the position and an orientation of the virtual camera, being applied to the object in the virtual view video, wherein a condition for applying the determined image effect is changed based on an interaction between a plurality of objects due to intersecting of trajectories of the plurality of objects within the field of view of the virtual camera.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanagawa US 2005/0195478A1 and Haga US 6556215B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612